DETAILED ACTION
	This is the initial Office action for application 17/221,097 filed April 2, 2021, which refers to provisional application 63/004,588 filed April 3, 2020. Claims 1-7 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112(b)
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the orifice of the spacer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This recitation is unclear as an orifice of the spacer is not claimed in the preceding dependent or independents claims. This rejection may be overcome by making claim 6 dependent on claim 3 instead of claim 2.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  

Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).

 Claim 1 recites the limitation “wherein the spacer is positioned in the open wound in an area below the top layer of the wound” in lines 2-3. This recitation structurally recites the skin of a human organism. This rejection may be overcome with language such as “wherein the spacer is configured to be positioned in the open wound in an area below a top layer of the wound”.

Claim 2 recites the limitation “wherein the spacer is positioned in the open wound at the dermis layer of skin” in lines 1-2. This recitation structurally recites the skin of a human organism. This rejection may be overcome with language such as “wherein the spacer is configured to be positioned in the open wound at the dermis layer of skin”.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2013/0225930) in view of Bonadio et al. (US 2019/0083084).

Regarding claim 1, Smith discloses a wound healing aid device comprising:
a spacer configured for implantation in an open wound (Figs. 2A & 2B; sleeve 130), wherein the spacer is positioned in the open wound in an area below a top layer of the wound (Fig. 1; [0043], “the sleeve 130 snugly fits against the tissue tract 105 and retracts the tissue tract 105 to an ideal extent”);
and a ring attached to the spacer (Fig. 2A & 2B; the ring member 150), the ring is configured to adhere to a top layer of skin surrounding the wound area ([0041], “the sleeve 130 may include a material that establishes a sealing relation with the tissue tract 105 when the sleeve 130 is disposed across the tissue tract 105”).
Smith does not disclose a pair of flaps each positioned at an opposite side of the ring, wherein the pair of flaps are configured to overlap one another in a closed positioned and are configured to separate from one another in an open position, or wherein the pair of flaps shield the open wound in the closed position and allow access to the wound in the open position.
Bonadio discloses , a pair of flaps each positioned at an opposite side of the ring (Fig. 129; valve housing 481), wherein the pair of flaps are configured to overlap one another in a closed positioned and are configured to separate from one another in an open position (Bonadio: Figs. 124-126; [0230], “This flap (or multitude of overlapping flaps), biased in a sealing position and aided by back pressure during Pneumo, serves as a zero seal when an instrument is removed”), and wherein the pair of flaps shield the open wound in the closed position and allow access to the wound in the open position (Bonadio: Figs. 130-132; [0233], “Once punctured by an instrument 481, the flap 480 is locally deflected to allow passage of the instrument”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to add flaps to cover the ring and spacer of Smith as taught by Bonadio, with the flaps shielding the wound when in a closed position and allowing access to the wound in an open position. A skilled artisan would have been motivated to do so because Bonadio teaches that flaps can function as a seal while a surgical instrument is not in use and that allowing access to a wound when the flaps are open is advantageous because this forms a passage for a surgical instrument to pass through. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to devices for observing and treating open wounds.

 Regarding claim 2, Smith discloses that device of claim 1, wherein the spacer is positioned in the open wound at the dermis layer of skin ([0007], “Different openings have different depths and widths due to the needs of the procedures and the conditions of the tissues where the openings are created”; [0043], “the sleeve 130 snugly fits against the tissue tract 105 and retracts the tissue tract 105 to an ideal extent”).

Regarding claim 3, Smith discloses the device of claim 1, wherein the spacer includes an orifice which is configured to surround the wound area ([0026], “The distal member 120 has a constant radial dimension of "D1," as illustrated in FIGS. 2A-2B, in a normal, unbiased condition”; An orifice can be seen in Figs. 2A & 2B).

Regarding claim 4, Smith discloses the device of claim 1, wherein the spacer operates as a temporary space holder to keep the wound open in the area where the spacer resides (Fig. 1; [0043], “the sleeve 130 snugly fits against the tissue tract 105 and retracts the tissue tract 105 to an ideal extent”).

Regarding claim 6, Smith discloses the device of claim 2, wherein the ring includes an orifice which is positioned in alignment with the orifice of the spacer (Figs. 1-2B; Figs. 1-2B show the orifice of the ring aligned with the orifice of the spacer).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2013/0225930) in view of Bonadio et al. (US 2019/0083084) and as applied to claim 1 above, and further in view of Belson et al. (US 2016/0249924).

Regarding claim 5, Smith does not disclose the device of claim 1, wherein the ring includes an adhesive to adhere the ring to the top layer of skin surrounding the open wound.
However, Belson discloses wherein the ring includes an adhesive to adhere the ring to the top layer of skin surrounding the open wound (Belson: [0008], “It would be particularly desirable to provide incision closure devices which are able to adhere to the tissue”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to include an adhesive on the ring to adhere the top layer of skin for the device of Smith as taught by Belson.  A skilled artisan would have been motivated to do so because Belson teaches that adhering the device to the top layer of skin will allow the device to resist removal or dislocation when used beneath a surgical incision drape. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to devices for wound openings and closings.

Regarding claim 7, Smith does not disclose the device of claim 1, wherein the pair of flaps each include an antimicrobial gauze.
Additionally, Bonadio does not disclose a material used in their flaps. However, Belson discloses the use of gauze and antimicrobial agents (Belson: [Abstract], “The apparatus can be made of antimicrobial materials or materials impregnated with antimicrobial agents”; [0166], “the cover 220 may be fitted with openings 224, 224′ along the length of the region overlapping an incision, such that externally applied gauze may absorb wound exudate”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the flaps of Bonadio out of gauze and then add an antimicrobial agent to the gauze as taught by Belson.  A skilled artisan would have been motivated to do so because Belson teaches that gauze is beneficial for absorbing wound exudate and that adding antimicrobials agents to the device will help prevent infection. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to devices used in open wounds.
Bonadio, as modified above, discloses wherein the pair of flaps each include an antimicrobial gauze.
It would have been obvious to an artisan of ordinary skill before the effective filing date to have added antimicrobial gauze flaps on the device of Smith as taught by Bonadio.  A skilled artisan would have been motivated to do so because Bonadio teaches that flaps can function as a seal while a surgical instrument is not in use and that allowing access to a wound when the flaps are open is advantageous because this forms a passage for a surgical instrument to pass through. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to devise used in open wounds.

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Coe et al. (US 2017/0128059) discloses methods and an apparatus for prevention of surgical site infections which includes a ring and spacer.
Green (US 2014/0200409) discloses an access device for accessing tissue which includes a ring and clip to the surface of the skin to retain a wound in the open position.
Do et al. (US 2017/0056065) discloses systems and methods for tissue removal which includes a ring shape device with a spacer intended to penetrate the skin such that surgical instruments have access to the wound as well as many other embodiments.
Chung (US 2018/0296206) discloses a retractor for surgical operation which includes a ring and spacer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786